Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 12/13/21 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remark, filed 11/24/21 have been entered.

2.   Claims 3, 4, 6, 8, and 18 stand withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions or species.

     Claims 1, 2, and newly added Claims 21-26, are being acted upon.

3.   In view of Applicant’s amendments the previous objections to the specification and claims have been withdrawn.

4.   In view of Applicant’s amendments all previous rejections have been withdrawn.

5.   Claim 2 is objected to:
	A) “Enzyme Linked Immunosorbent Assay” is improperly capitalized.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The specification and the claims as originally filed do not provide support for:
A) In Claims 1 and 2, “mutL homolog 1, mitochondrial translational initiation factor 3, peptidylprolyl isomerase like 2, and nucleoporin 50” are not found in the specification,
B) In Claim 2, “an Enzyme Linked Immunosorbent Assay” is not found in the specification,
	C) In Claims 21 and 24, “tox high mobility group box family member 4, ATP-dependent microtubule severing protein, PAXX non-homologous end joining factor, zinc finger protein 2830D, Hes family BHLH transcription factor 1, pyroglutamylated RF-amide peptide receptor, chymotrypsin C, sorting nexin 6, synaptotagmin like 4, elastase 2A, glucose-6-phosphatase 2, paired box 6, and high mobility group nucleosomal binding domain 3” are not found in the specification,
	D) In Claims 23 and 26, “the detection agent is directed to human proteins” is not found in the specification.

	Regarding A) and C), a showing that these terms were known in the art by the acronyms of the claims, at the time of filing, would overcome the rejections. 
	Regarding B), the specification discloses only a “rapid antigenic protein in situ display (Rapid) ELISA” and not the generic ELISA of the claim.
	Regarding D), the specification discloses only a “HRP labeled anti-human secondary antibody” and not the generic “detection agent” of the claims.

8.   No claim is allowed.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 3/26/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644